Dos hechos están expresados en la opinión.
El Juez Asociado. Su. Wolf,
emitió la opinión del tribunal.
La apelante fue acusada por un delito de lmrto de mayor-cuantía y declarada culpable de hurto de menor cuantía. El día del juicio y antes de que fuera llamado el jurado, presentó dicha apelante una moción a la corte solicitando el sobresei-miento del proceso, alegando en efecto, que el juicio había sido suspendido sin justa causa por más de 120 días a con-tar desde la presentación de la acusación. Pero la apelante nada dijo acerca de las razones que hubo para hacer los an-teriores aplazamientos, o ni siquiera que se hicieron sin ha-ber razón para ello. Como se admite que las anteriores sus-pensiones fueron hechas por la corte, la presunción que surge, a menos que se demuestre lo contrario, es que hubo justa causa para ordenarlas.
Inmediatamente de declarada sin lugar esta moción la acusada formuló una excepción perentoria. Los fundamen-tos de ésta excepción perentoria en realidad fueron objecio-nes de naturaleza formal y no de los méritos- de la acusación, siendo por lo demás insostenible. Con respecto al primero de dichos fundamentos, simplemente diremos que la palabra “sustraer” usada en la acusación, equivale de modo sufi-ciente a una o más de las palabras inglesas “taking,” “carrying,” “leading” o “driving away,” no pudiendo hacerse-propiamente ninguna objeción a su uso.
Recientemente hemos dicho en el caso de El Pueblo v. Oi-rán, (pág. 36) que una acusación es generalmente suficiente en lo que respecta al lugar o sitio de la comisión del delito, si se prueba que dicho lugar está dentro del distrito. Por tanto, era innecesario a falta de una moción interesando mayor especificación de los particulares de la acusación (bill of particulars) dar más detalles de la residencia del denun-ciante que decir que la casa en que el supuesto hurto tuvo lugar se encontraba en Santurce. En la descripción que se--hacía de la casa en la acusación se decía que en ella vivía el denunciante, dato que ayudaba más a su identificación si es *113que la acusada necesitaba más detalles. La descripción de la sortija que se alega fné robada era asimismo suficiente' a falta de la debida solicitud interesando más detalles.
También liemos resuelto en el caso de El Pueblo v. Girón, supra, que de existir algún defecto en el juramento de los tes-tigos de la acusación, deberá alegarse antes del juicio. Ha de ser antes de darse lectura a la acusación (arraignment), a menos que la corte baya concedido un permiso especial, como luego veremos. Los demás fundamentos no merecen consi-deración, especialmente de acuerdo con el criterio general que tenemos de las objeciones que no son de naturaleza privile-giada, como la falta de jurisdicción/dejar de imputarse un de-lito público, y quizás una o dos más.
El apelante sin baber solicitado'y obtenido primero per-miso de la corte, formuló estas objeciones en el día del juicio. Con la posible excepción de la falta'de un juicio rápido, to-das estas objeciones se bacen demasiado tarde. Tanto en los casos civiles como en los criminales bay un día señalado para bacer las alegaciones y en los casos criminales, según los artículos 144 y 152 este día es aquél en que se da lectura a la acusación.
Un número de acusados ha creído, con la tolerancia al pa-recer de algunas cortes, que el acusado puede formular cual-quier excepción perentoria (demurrer) u objeción a una acu-sación en el día del juicio. No existe autoridad alguna que sostenga este parecer. El artículo 145 expresa los casos en que será desestimada una acusación, pero dice el 146' que si el acusado no pidiere que la acusación sea desestimada, no podrá luego interponer las objeciones mencionadas en dicho artículo 145. Según los precedentes. y el lugar que ocupa en el mismo código, la moción para desestimar la acusación debe preceder a la excepción perentoria. Al formularse una excepción previa (demurrer) o alegación, lo mismo en casos civiles que criminales, se renuncia a todas las mociones para desestimar la acusación, o la demanda, a no ser que la corte *114en el ejercicio de su discreción permita que el caso vuelva a abrirse con tal fin.
Los artículos 144 y 152 del Código de Enjuiciamiento Criminal prescriben lo siguiente:
“Artículo 144. — Si al leer el acta de acusación, lo solicitare el reo, deberá concedérsele un término razonable, por lo menos un día, para contestar la acusación. En su contestación puede pedir que se desestime la acusación, interponer excepción perentoria, negar la acusación o confesarse culpable.
“Artículo 152. — Tanto la excepción perentoria, como la confe-sión o negación deberá hacerse en sala de justicia, bien al leerse el acta de acusación, o en cualquier otro tiempo que para ello le fuere concedido al acusado.”
La excepción perentoria deberá, pires, formularse el día «11 que se lea la acusación, o en cualquier otra fecha que para ello conceda la corte. Puede surgir la cuestión de si en este caso la corte no permitió que fuera presentada la excepción perentoria en el día del juicio. Pero no se hizo ninguna mo-ción solicitando permiso y podría interpretarse razonable-mente la acción de la corte en el sentido de haber desestimado la excepción perentoria porque fue presentada demasiado tarde. Al formularse la alegación se renuncia a la excepción perentoria. People v. Josephs, 7 Cal. 129; People v. Apple, id. 290; People v. Shotwell, 27 Cal. 394; Territory of Montana v. Duncan, 5 Mont. 478. Todas las alegaciones deberán presentarse antes del día del juicio y la corte está justificada en negarse a considerar una excepción perentoria como tal si se presenta por primera vez en el día del juicio. Creemos que las mismas cortes inferiores se ahorrarán mucho tiempo, así como a los testigos y jurados, si en los casos en que las exi-gencias de la justicia no requieran que se adopte otro sis-tema insisten en que se cumpla estrictamente con esta regía. No es justo que los jurados y testigos tengan que estar espe-rando el día en que se les cita mientras las partes discuten cuestiones de derecho que han debido ser resueltas anterior-mente. Tampoco es justo para los fiscales que se les presen-*115ten súbitamente las cuestiones: en el día del juicio. Ni que tenga la corte que considerar elidías cuestiones en forma tan sumaria. Si el abogado tiene que liacer una verdadera ob-jeción a la acusación, especialmente si es formal, o técnica, no deberá hacerla como de sorpresa en el juicio. Estaremos dispuestos a hacer caso omiso de una excepción perentoria de tal modo presentada sobre cualquier cuestión, como dicha excepción no sea de la clase que hemos llamado privilegiada.
No queremos dar a entender que en manera alguna deba el acusado quedar limitado estrictamente al formular obje-ciones a la acusación. Si solicita permiso para ello antes del juicio y especialmente si no ha estado representado por abo-gado en el acto de la lectura de la acusación, la corte deberá ser enteramente liberal, pero deseamos insistir en el punto de que una objeción de naturaleza formal formulada a la acu-sación en el día del juicio se presenta demasiado tarde. El tiempo para hacer alegaciones ha pasado, como también el de formular objeciones, a menos que éstas sean de carácter privilegiado. La corte debe oir y resolver una excepción perentoria (demurrer) antes del día del juicio y los abogados tienen derecho a insistir en este punto.
La única otra cuestión que presenta este caso se refiere a la suficiencia de la prueba. La prueba tendió a acreditar la propiedad y pérdida de la sortija, haber sido empeñada dicha sortija por la acusada y la oportunidad que tuvo ésta para cogerla, puesto que la acusada era sirvienta de la casa en que vivía el denunciante. El principal eslabón en esta ca-dena de prueba circunstancial fué la declaración del testigo Llompart. Al preguntársele quién era la persona que había empeñado la sortija no pudo decir si era negra, mulata o blanca, pero al ser confrontado con la acusada la identificó como la persona que empeñó la sortija. La cuestión relativa al peso de su declaración era para el jurado resolverla y no vemos que haya habido razón para atacar su veredicto. Debe confirmarse la sentencia.

Confirmada la sentencia apelada.

*116Jueces concurrentes: Srcs. Presidente Hernández y Aso-ciados del Toro, Áldrey y Hutchison.